LOAN AND SECURITY AGREEMENT
 
CITIZENS BANK, a Michigan banking corporation (“Lender”), CARE CHOICES OF
TENNESSEE, INC., a Tennessee corporation (“CCT”) and CC TENNESSEE HOLDINGS, LLC,
a Nevada limited liability company (“Holdings” or together with CCT, the
“Borrowers” or individually, a “Borrower”) enter into this Loan and Security
Agreement (this “Agreement”) as of April 11, 2011.
 
BACKGROUND
 
A. Borrowers desire to establish certain financing arrangements with and borrow
funds from Lender, and Lender is willing to establish such arrangements for and
make loans and extensions of credit to Borrowers, on the terms and conditions
set forth below.
 
B. The parties desire to define the terms and conditions of their relationship
and to reduce their agreements to writing.
 
The parties agree as follows:
 
1.GENERAL LENDING TERMS
 
The following are the general terms of the Loans to be made under this
Agreement:
 
1.1   A revolving line of credit (the "Line of Credit") on the terms of Section
3.1.
 
1.2    A term loan (the "Term Loan") on the terms of Section 3.2.
 
1.3    Subject to Section 3.3 below, all Loans will bear interest at the Base
Rate.
 
1.4    All Loans are guaranteed by American BioCare, Inc., a Nevada corporation
(the “Guarantor”).
 
1.5    On the Closing Date, Borrowers will pay Lender a non-refundable, fully
earned fee of $19,000 (the "Closing Fee").
 
2.DEFINITIONS
 
2.1              In addition to the terms defined in this Agreement, the
following terms have the given definitions:
 
"Account Debtor" means any obligor under, with respect to, or on account of an
Account, and includes the insurer or obligor under health-care-insurance
receivables, and the applicable governmental entity, agency or intermediary in
respect of a Medicare Account or a Medicaid Account.
 
    "Accounts" means "accounts" and "heath-care-insurance receivables" as those
terms are defined in the UCC.  For certainty, Accounts include Medicare Accounts
and Medicaid Accounts.
 
"Affiliate" means with respect to any entity, another person or entity that
directly, or indirectly, through one or more intermediaries, Controls or is
Controlled by or is under common Control with the applicable entity.  "Control"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have correlative meanings.
 
"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department's Office of Foreign Asset Control (“OFAC”).
 
"Base Rate" means the LIBOR Rate plus five and one half percent (5.5%) per
annum.
 
"Blocked Person" means any of the following: (a) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224; (b) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (c) a Person with which Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(d) a Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224; (e) a Person that is
named as a "specially designated national" on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list; or (f) a Person who is affiliated or associated with a Person listed
above.
 
"Borrowers’ Adjusted EBITDA" means the following amount determined for the
applicable Measurement Period for Borrowers on a consolidated basis: EBITDA plus
(i) the sum of capital contributions from Guarantor to Holdings which in turn
are contributed to CCT, advances and/or loans from Guarantor to CCT that are
subordinated to Lender (pursuant to a subordination agreement in form and
substance acceptable to the Lender), and extraordinary losses (including losses
on sale of fixed assets if not treated as an extraordinary item), minus (ii) the
sum of extraordinary gains (including gains on sale of fixed assets if not
treated as an extraordinary item), dividends and distributions paid or payable
by Borrowers during the Measurement Period and Capital Expenditures (excluding
the portion of Capital Expenditures financed by third parties).
 
"Borrowers’ Fixed Charge Coverage Ratio" means for any Measurement Period, the
ratio of the Borrowers’ Adjusted EBITDA to Borrowers’ Fixed Charges.  
 
"Borrowers’ Fixed Charges" means the sum of the following for any Measurement
Period (without duplication) for both Borrowers: all scheduled principal and
interest payments (other than "payment in kind" interest obligations) on Funded
Debt (including any subordinated debt) and all payments due or paid under
Capital Leases.
 
"Borrowing Base" means an amount equal to 70% of the Net Eligible Accounts
Amount.
 
"Business Day" means a day on which Lender is open for business in Michigan
other than Saturdays and Sundays.
 
"Business Records" means all of each Borrower's books and records, including all
of the following: ledgers, records indicating, summarizing or evidencing a
Borrower's assets (including the Collateral) or liabilities; all information
relating to a Borrower's business operations or financial condition; customer
lists, computer programs, disk or tape files, printouts, runs or other computer
prepared information, and the equipment containing such information.
 
"Capital Lease" means a capital lease or other lease which should be treated as
a capital lease under GAAP.
 
"Closing Date" means the date set forth in the preamble to this Agreement.
 
"Collateral" means all existing and after acquired personal property and
proceeds thereof owned by or in which either Borrower has an interest,
including:  Accounts; Business Records; Commercial Tort Claims; Deposit
Accounts; Documents; General Intangibles; Intellectual Property; Goods,
including Inventory and Equipment; Instruments; Investment Property;
Letter-of-Credit Rights; Supporting Obligations; any collateral security granted
to Lender under any other agreement or document executed or delivered by
Borrower; all accessions to, substitutions for, and all replacements, products
and cash and non-cash proceeds of any of the foregoing, including proceeds of
insurance and unearned insurance premiums and claims against any person for
loss, damage or destruction of any property.
 
“Combined Adjusted EBITDA” means, for the applicable Measurement Period and
without duplication, Borrowers’ Adjusted EBITDA plus Guarantor’s Adjusted
EBITDA.
 
“Combined Fixed Charges” means, for the applicable Measurement Period and
without duplication, Borrowers’ Fixed Charges plus Guarantor’s Fixed Charges.
 
"Combined Fixed Charge Coverage Ratio" means for any Measurement Period, the
ratio of the Combined Adjusted EBITDA to Combined Fixed Charges.  
 
“Contractual Adjustment” means the difference between the gross amount of an
Account and the amount an Account Debtor agrees to or is obligated to pay per
any agreement with CCT, pursuant to which CCT agrees to accept the lesser amount
in full satisfaction of the Account.  For example, if Medicare agrees to pay 65%
of CCT’s normal charge for a particular service, the Contractual Adjustment
would be 35% of the invoice amount of the Account related to such service.
 
"Depreciation & Amortization Expense" means with respect to Borrowers or
Guarantor, as applicable, for any period, depreciation, amortization, depletion
and other like reductions to income for such period not involving any outlay of
cash, determined in accordance with GAAP.
 
"Dollars" or "$" means lawful money of the United States of America.
 
"EBITDA" means for any Measurement Period for Borrowers or Guarantor, as
applicable, the following amount determined in accordance with GAAP -
 
(a) Net Income (or loss) for such period; plus
 
(b) The sum of (without duplication):
 
(i)  
Interest Expense for such period;

 
(ii)  
Income Tax Expense for such period;

 
(iii)  
Depreciation & Amortization Expense for such period; and

 
(iv)  
any non-cash expenses included in determining Net Income (or loss) for such
period.

 
"Eligible Account" means an Account of CCT generated in the ordinary course of
Borrowers’ business from services provided or goods sold or provided that Lender
in its reasonable discretion determines is eligible for inclusion in the
Borrowing Base.  However, no Account will be an Eligible Account if:
 
(a) CCT has not issued an invoice to the applicable Account Debtor for the
underlying services or goods;
 
(b) the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred twenty (120) days after the
applicable services have been provided);
 
(c) except for Contractual Adjustments, the Account is subject to any defense,
set-off, counterclaim, deduction, discount, credit, chargeback, allowance, or
adjustment of any kind but only to such extent;
 
(d) the Account is subject to a lien other than a Permitted Lien;
 
(e) Borrowers know or should have known of the bankruptcy, receivership,
reorganization, or insolvency of the Account Debtor;
 
(f) the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment;
 
(g) the Account is an Account of an Account Debtor having its principal place of
business or executive office outside the United States;
 
(h) the Account Debtor is an Affiliate or subsidiary of Borrowers;
 
(i) more than twenty-five percent (25%) of the aggregate balance of all Accounts
owing from the Account Debtor are outstanding more than one hundred twenty (120)
days past their invoice date; or
 
(j) any material covenant, representation or warranty contained in the Loan
Documents with respect to such Account has been breached.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
"ERISA Affiliate" means each trade or business (whether or not incorporated and
whether or not foreign) which is or may hereafter become a member of a group of
which Borrower is a member and which is treated as a single employer under ERISA
Section 4001(b)(1), or IRC Section 414.
 
"Excess Availability" means at any time, the amount of the Borrowing Base minus
the amount of the Revolving Loans.
 
"Expenses" means all fees and out-of-pocket disbursements incurred by Lender,
including reasonable out-of-pocket fees of counsel and court costs, in any way
arising from or in connection with this Agreement, any Loan Documents, any of
the Collateral, any of the Obligations or the business relationship between
Lender and Borrowers, including, without limitation, (a) audit fees at the per
day rate provided for in Section 8.7 below; (b) all fees and expenses (including
recording fees) of Lender and counsel for Lender for the preparation,
examination, approval, negotiation, execution and delivery of, or the closing of
any of the transactions contemplated by, this Agreement and any other Loan
Documents; (c) all fees and out-of-pocket disbursements incurred by Lender,
including attorneys' fees, in any way arising from or in connection with any
action taken by Lender to monitor, advise, administer, enforce or collect any of
the Obligations under this Agreement, any Loan Documents or any other
obligations of Borrowers, whether joint, joint and several, or several, under
this Agreement (or any Loan Documents), or any other existing or future document
or agreement, or arising from or relating to the business relationship between
Lender and Borrowers, or otherwise securing any of the Obligations, including
any actions to lift the automatic stay or to otherwise in any way monitor or
participate in any Insolvency Proceeding involving Borrowers; (d) all
out-of-pocket expenses and fees (including attorneys' fees) incurred in relation
to, in connection with, in defense of and/or in prosecution of any litigation
instituted by either Borrower (unless the applicable Borrower prevails in all
material respects in such litigation, in which case Borrowers will not be
obligated to pay Lender's expenses and fees incurred with such litigation) or
any third party against or involving Lender arising from, relating to, or in
connection with any of the Obligations or Borrowers’ other obligations under
this Agreement (or any Loan Documents), any of the Collateral, or the business
relationship between Lender and Borrowers or Guarantor, or any of them,
including any so-called "lender liability" action, any claim and delivery or
other action for possession of, or foreclosure on, any of the Collateral,
post-judgment enforcement of any rights or remedies including enforcement of any
judgments, and prosecution of any appeals (whether discretionary or as of right
and whether in connection with pre-judgment or post-judgment matters); (e) all
costs, expenses and fees incurred by Lender or its agents in connection with any
appraisals or assessments of all or any of the Collateral (and Borrowers will
fully cooperate with such appraisers and make its property available for
appraisal in connection with as many appraisals or assessments as Lender may
reasonably request); and (f) all costs, expenses and fees incurred by Lender
and/or its counsel in connection with consultants, expert witnesses or other
professionals retained by Lender and/or its counsel in order to assist, advise
and/or give testimony with respect to any matter relating to this Agreement or
any Loan Documents, the Collateral or the business relationship between Lender
on the one hand and Borrower or Guarantor on the other hand (and Borrowers will
fully cooperate with such consultant, expert witness or other professional and
will make its premises, books and records, accounting systems, computer systems
and other media for the recordation of information available to such persons).
 
"Funded Debt" means, with respect to Borrowers or Guarantor, as applicable, all
Capital Leases, all indebtedness that bears interest (whether current pay,
accrued or otherwise), including without limitation, the deferred purchase price
of property or services, all obligations to repurchase all or any portion of any
property transferred or sold and all other obligations arising under
arrangements or agreements that, in substance, provide financing.
 
"GAAP" means generally accepted accounting principles as adopted in the United
States of America applied on a consistent basis.
 
"Guarantor’s Adjusted EBITDA" means the following amount determined for the
applicable Measurement Period for Guarantor: EBITDA plus (a) the sum of (i) all
new cash equity contributions to or in Guarantor to the extent such new equity
is used to pay Operating Expenses, invested in Holdings (and in turn invested by
Holdings in CCT) or loaned to CCT on a subordinated basis pursuant to a
subordination agreement in form and substance acceptable to Lender ("Guarantor
Subordinated Loans"), and (ii)  extraordinary losses (including losses on sale
of fixed assets if not treated as an extraordinary item); minus (b) the sum of
extraordinary gains (including gains on sale of fixed assets if not treated as
an extraordinary item), dividends and distributions paid or payable by Guarantor
during the Measurement Period and Capital Expenditures (excluding the portion of
Capital Expenditures financed by third parties).
 
"Guarantor’s Fixed Charges" means the sum of the following for any Measurement
Period (without duplication) for Guarantor: all scheduled principal and interest
payments on Funded Debt (including interest on any subordinated debt), and all
payments due or paid under Capital Leases; provided that Guarantor's Fixed
Charges will not include "payment in kind" interest that Guarantor has a right
to add to principal and not pay in cash during the applicable period.
 
"Guarantor Subordinated Loans" has the meaning given in the definition of
Guarantor's Adjusted EBITDA.
 
"Guaranty” means the Guaranty dated on or about the date of this Agreement
executed by Guarantor in favor of Lender under which Guarantor is guaranteeing
the payment and performance of the Obligations.
 
"Hazardous Material" means any substance, material, emission or waste which is
or hereafter becomes regulated or classified as a hazardous substance, hazardous
material, toxic substance or solid waste under any Environmental Law, asbestos,
petroleum products, urea formaldehyde, polychlorinated biphenyls (PCBs), radon
and any other hazardous or toxic substance, material, emission or waste.
 
"Hedge Arrangement" means for any period, any arrangement or transaction which
is a rate swap transaction, basis swap, forward rate transaction, commodity
swap, interest rate option, forward foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of such transactions or
arrangements) designed to protect or mitigate against risks in interest,
currency exchange or commodity price fluctuations.
 
"Income Tax Expense" means with respect to Borrowers or Guarantor, for any
period, the aggregate of all federal, state and local taxes on Borrowers’ or
Guarantor’s income for such period, whether current or deferred, including Tax
Distributions, determined in accordance with GAAP.
 
"Insolvency Proceeding" means any proceeding commenced by or against either
Borrower or Guarantor under any provision of the Bankruptcy Code, 11 U.S.C. §101
et. seq., or under any other bankruptcy or insolvency law, including
receiverships, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with its creditors or proceedings
seeking reorganization, liquidation, arrangement or other similar relief.
 
"Intellectual Property" means all of each Borrower’s intellectual and similar
property, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, trade secrets, confidential or proprietary
information, customer lists, know-how, software and databases; URLs; domain
names; all embodiments or fixations thereof and all related documentation,
applications, registrations and franchises; all licenses or other rights to use
any of the foregoing; and all books and records relating to the foregoing.
 
“Intercreditor Agreement” means the Intercreditor and Subordination Agreement of
approximate even date executed by Borrowers, Lender, Patrick Pickel and Robin
Adkins.
 
"Interest Expense" means with respect to Borrowers or Guarantor, as applicable,
for any period, without duplication, the aggregate amount of interest and other
financing charges expensed or accrued on account of such period with respect to
Funded Debt, including interest, discount and financing fees, commissions,
discounts, the interest or time value of money component of costs related to
factoring or securitizing receivables or monetizing inventory and other fees and
charges payable with respect to letters of credit, letters of guarantee and
bankers' acceptance financing, standby fees, the interest component of capital
leases and net payments (if any) pursuant to hedge arrangements involving
interest, all as determined in accordance with GAAP.  Interest Expense, however,
will not include "payment in kind" interest that the applicable person has a
right to add to principal and not pay in cash during the applicable period.
 
"LIBOR Rate" means the London Interbank Offered Rate for one (1) month interbank
interest settlements, as established by the British Bankers Association and as
reported by any generally accepted authoritative source (as determined in
Lender’s sole discretion), rounded upwards, if necessary, to the nearest
one-sixteenth of one percent (1/16 of 1%).  The LIBOR Rate is not necessarily
the lowest rate charged by Lender on its loans and Lender may make loans to
other borrowers based on other rates as well.  If the basis for determining the
LIBOR Rate becomes unavailable, Lender may designate a substitute index after
notifying Borrowers.  Lender will tell Borrowers the current LIBOR Rate upon
Borrower’s request.  The LIBOR Rate for any calendar month will be based on the
LIBOR Rate on the second from last Business Day of the immediately prior month.
 
"Line of Credit Term" means the period expiring 364 days after the date of this
Agreement or such later date as may be agreed to in writing by Lender and
Borrowers.
 
"Loan Documents" means, collectively, this Agreement, any promissory notes, any
security agreements, pledge agreements, assignments, deeds of trust, mortgages
or other encumbrances or agreements which secure or relate to the Obligations or
the collateral security for the Obligations, the Guaranty and any other
guaranties of the Obligations, any lock box or blocked account agreements and
any other agreements entered into between Borrowers, Guarantor or any other
guarantor of the Obligations and Lender relating to or in connection with this
Agreement, as amended from time to time.
 
"Loans" means the Revolving Loans, the Term Loan and any other loans or advances
made by Lender to Borrowers.
 
"Intercreditor Agreement" means the Intercreditor and Subordination Agreement
between Lender, Patrick Pickel and Robin Adkins dated of approximate even date
herewith, as amended from time to time.
 
"Margin Stock" means "margin stock" as defined in Regulations U and X of the
Board of Governors of the Federal Reserve System as from time to time in effect
or "margin security", "marginable OTC stock" or "foreign margin stock" within
the meaning of Regulation T or X of the Board of Governors of the Federal
Reserve System as from time to time in effect.
 
"Material Adverse Change" means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition
of  Borrowers or Guarantor, including, without limitation, a material adverse
change in any of their business, operations, results of operations, assets, or
liabilities since 90 days prior to the date of this Agreement, (b) the material
impairment of Borrowers' or Guarantor’s  ability to perform their respective
obligations under the Loan Documents to which they are a party or of the Lender
to enforce the Obligations or realize upon the Collateral of Borrowers or any
collateral security for the Guaranty, (c) a material impairment of the
Collateral, or (d) any impairment of the priority of the Lender's liens and
security interests with respect to the Collateral of Borrowers or any collateral
securing the Guaranty.
 
"Measurement Period" means the fiscal quarter ending June 30, 2011, the two
fiscal quarters ending September 30, 2011, the three fiscal quarters ending
December 31, 2011 and the four fiscal quarters ending on each March 31, June 30,
September 30 and December 31 thereafter.
 
“Medicaid Account” means an Account owing to CCT by any state, agency,
instrumentality, bureau or department of a state, the carriers of any of them or
any other payors of funds pursuant to a state’s Medicaid program or plan
established under the Title XIX of the Social Security Act, 42 U.S.C. §1396 et
seq. as payment for services rendered or goods, supplies or equipment provided
(whether provided directly by CCT or indirectly through one or more related or
unrelated persons or entities) to Medicaid recipients.
 
“Medicare Account” means an Account owing to CCT by the U.S. Department of
Health and Human Services (or any successor agency), its carriers or other
payors of funds pursuant to the Medicare program established by Title XVIII of
the Social Security Act, 42 U.S.C. §1395 et seq. as payment for services
rendered or goods, supplies or equipment provided (whether provided by CCT
indirectly or through one or more related or unrelated persons) to Medicare
beneficiaries.
 
"Multiemployer Plan" means a multiemployer plan as defined in ERISA Sections
3(37) or 4001(a)(3) or IRC Section 414(f) which covers employees of either
Borrower or any ERISA Affiliate.
 
"Negotiable Collateral" means all of each Borrower’s letters of credit, notes,
drafts, instruments, certificated and uncertificated securities, investment
property, documents, leases and chattel paper, and Business Records relating to
any of the foregoing.
 
"Net Eligible Accounts Amount" means the aggregate amount of CCT’s Eligible
Accounts net of CCT’s good faith estimate of all Contractual Adjustments for
such Accounts.
 
"Net Income" means, for any period, the applicable entities’ net income for such
period, as determined in accordance with GAAP.
 
"Notes" means the Revolving Note and the Term Note and all replacements and
substitutions for such notes.
 
"Obligations" means all Loans, advances, debts, liabilities, obligations, fees,
lease payments, guaranties, reimbursement obligations, covenants and duties
owing by Borrowers to Lender of any kind and description for the payment of
money or otherwise (whether pursuant to or evidenced by the Loan Documents, by
any note or other instrument or by any other agreement between Lender and either
or both Borrowers), whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, including any debt, liability
or obligation owing from Borrowers to others which Lender may obtain by
assignment, purchase or otherwise, and all interest thereon, including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued, and all Expenses which Borrowers are required to pay or reimburse
pursuant to the Loan Documents, by law or otherwise.
 
"Operating Account" means account number 4536242557 maintained by CCT with
Lender.
 
 "Operating Expenses" means Guarantor’s operating expenses determined according
to GAAP for any Measurement Period, including salaries, wages, consulting fees,
professional fees, rent, office, and travel expenses.
 
"Overadvance" means if at any time and for any reason, the aggregate amount of
the outstanding Revolving Loans exceeds the lesser of the Revolving Advance
Limit or the Borrowing Base.
 
"Pass-Through Tax Liabilities" means the amount of state and federal income tax
required to be paid by Borrowers’ shareholder(s) on taxable income earned
by  Borrower and attributable to the member(s) as a result of Borrowers’
"pass-through" tax status, after taking into account any deduction for state
income taxes in calculating the federal income tax liability and all other
deductions, credits, deferrals and other reductions available to the
shareholder(s) from or through Borrowers.
 
"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
"Patriot Act Certificates" means USA Patriot Act Certificates signed by
Borrowers and Guarantor in form and substance satisfactory to the Lender.
 
"Permitted Liens" means:
 
(a) liens for taxes, assessments or governmental charges, and liens incident to
construction, which are not delinquent or are being contested in good faith by
the applicable Borrower by appropriate proceedings, which will prevent
foreclosure of such liens, and against which adequate reserves have been
provided, and upon demand, with adequate security being posted with Lender;
 
(b) liens or deposits in connection with workers' compensation or other
insurance, public or statutory obligations in lieu of surety, stay or appeal
bonds, or to secure performance of contracts or bids (other than contracts for
the payment of money borrowed), or deposits required by law or governmental
regulations or by any court order, decree, judgment or rule as condition to the
transaction of business or the exercise of any right, privilege or license; or
other liens or deposits of a like nature made in the ordinary course of
business;
 
(c) security interests granted to Lender; and
 
(d) liens and security interests identified on Schedule 2.
 
"Permitted Transactions" means:
 
(a) The use of a portion of the initial Loans made under this Agreement to pay
the former shareholders of CCT and CCII and related transaction costs;
 
(b) Guarantor’s contribution of equity to Holdings and Holdings contribution of
the same to CCT; and
 
(c) the merger of CCII with and into CCT, with CCT as the surviving entity;
 
(d) conversion of CCT from a corporation to a limited liability company,
provided Lender receives at least 30 days prior written notice and prior to
consummating the organizational change, Borrowers execute such agreements and
documents in form and substance acceptable to Lender to continue Lender's rights
and interests under this Agreement and the other Loan Documents;
 
(e) if no Event of Default has occurred and is continuing, payment of management
fees to Guarantor in an amount that will not result in an Event of Default
occurring;
 
(f) if no Event of Default has occurred and is continuing, distributions and/or
dividends payable to a Borrower or Guarantor, provided, however, that such
distributions and/or dividends are only permitted if they do not cause an Event
of Default under this Agreement;
 
(g) payments to the former shareholders of CCT and CCII as permitted by the
Intercreditor Agreement; and
 
(h) loans from Guarantor to either Borrower and the repayment of such loans
provided (x) no Event of Default has occurred and is continuing at the time of
the repayment (or will result from such repayment), and (y) the loans in
question are not Guarantor Subordinated Loans.
 
"Person" means any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, institution, public benefit corporation,
joint venture, entity or governmental body.
 
"Plan" means any plan described in ERISA Section 3(2) maintained for employees
of Borrower or any ERISA Affiliate, other than a Multiemployer Plan.
 
"Regulation T", "Regulation U" and "Regulation X" mean Regulation T, Regulation
U and Regulation X, as applicable, of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
"Reportable Event" means a "reportable event" as that term is defined and
applied in connection with ERISA.
 
"Revolving Advance Limit" means $400,000 or such greater amount as Lender may
agree to in writing.
 
"Revolving Loans" means Loans made under the Line of Credit.
 
"Supporting Obligations" has the meaning given in the UCC.
 
"Tax Distributions" means all dividends, payments or other distributions made to
Borrowers’ shareholder(s) solely to pay Pass-Through Tax Liabilities as and when
due.
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Michigan or, when the laws of any other jurisdiction govern the
perfection or enforcement of any Lien, the Uniform Commercial Code of such other
jurisdiction.
 
2.2           UCC Definitions.                                As used in this
Agreement, the following terms are defined in accordance with the UCC in effect
in the State of Michigan from time to time: “Accounts”, “Chattel
Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General
Intangibles,” “Goods,” “Instrument,” “Inventory”, “Investment
Property,” “Letter-of-Credit Right,” and “Supporting Obligation.”
 
3.LINE OF CREDIT, OTHER LOANS, INTEREST AND PAYMENTS
 
3.1 Revolving Line of Credit.
 
(a) From time to time prior to the expiration of the Line of Credit Term, so
long as an Event of Default has not occurred or if an Event of Default has
occurred, such Event of Default has been timely remedied or waived in writing by
Lender, and otherwise subject to the terms and conditions set forth in this
Agreement, Lender will make Revolving Loans to Borrowers in such amounts as
Borrowers may request, provided that the aggregate principal amount of all
Revolving Loans made to Borrower will not exceed the lesser of the Revolving
Advance Limit or the Borrowing Base.
 
(b) During the Line of Credit Term and subject to the other terms of this
Agreement, Borrowers may repay and reborrow the Revolving Loans from time to
time.
 
(c) Borrowers may request Revolving Loans from time to time by submitting a
signed, Borrowing Base Certificate, in each case given no later than 12:00 p.m.
Eastern time on the Business Day of the proposed Revolving Loan
advance.  Subject to the terms and conditions of this Agreement, Lender will
make the proceeds of each such requested Revolving Loan advance available to
Borrowers on the day requested by transferring funds to the Operating Account or
as otherwise instructed by Borrowers.
 
(d) The Revolving Loans will be evidenced by a promissory note in the form of
Exhibit 3.1.  The Revolving Loans will be due and payable upon the earlier of
(x) acceleration of the Revolving Loans following the occurrence of an Event of
Default, or (y) the expiration of the Line of Credit Term.
 
(e) Should an Overadvance exist, Borrowers must immediately make a principal
reduction payment of such excess to Lender as is required to reduce the
outstanding balance of the Revolving Loans such that no Overadvance exists.
 
(f) For each Revolving Loan made to Borrowers via wire transfer (as opposed to
an intra-bank transfer or deposit), Borrowers will pay Lender a wire transfer
fee in the amount Lender customarily charges its customers for the cost and
expense of making wire transfers.
 
3.2 Term Loan.
 
(a) Subject to satisfaction of any conditions precedent to the effectiveness of
this Agreement, Lender will make a $1,500,000 term loan (the "Term Loan") to
Borrowers.
 
(b) The Term Loan will be evidenced by promissory note in the form of Exhibit
3.2 (the "Term Note").  The Term Loan will be due and payable upon the sooner of
(x) as provided in the Term Note, or (y) acceleration of the Term Loan following
the occurrence of an Event of Default.
 
3.3 Interest Rates; Default Interest Rates.  The aggregate outstanding amount of
all Obligations will bear interest at the applicable Base Rate and all interest
will be payable on the first day of each month in arrears.  The aggregate
outstanding amount of the Obligations will bear interest, from and after the
occurrence and during the continuation of an Event of Default (and without
constituting a waiver of any such Event of Default), at the rate of three
percent (3.0%) per annum above the applicable Base Rate.  All interest payable
under the Loan Documents will be computed on the basis of a three hundred sixty
(360) day year for the actual number of days elapsed, based on the aggregate
amount of the Obligations that are outstanding on each day.  Interest will
continue to accrue until all of the Obligations are paid in full.
 
3.4 Cross-Defaults and Cross-Collateralization.  A default under any Loan, Note
or other Loan Document is a default under all Loans and all other Loan
Documents.  All of the Collateral secures all Obligations.
 
3.5 Payments.  All payments, including any prepayments, by Borrowers on account
of principal, interest, fees, or other Obligations must be made without setoff
or counterclaim to Lender at the address specified on the first page of this
Agreement in Dollars and in immediately available funds.  If any payment under
this Agreement or any Note becomes due on a day other than a day which is a
Business Day, its maturity will be extended to the next succeeding Business Day,
and with respect to payments of principal and interest thereon, will be payable
at the then-applicable rate during such extension.
 
3.6 Payment Mechanics.  As an administrative convenience to Borrowers to ensure
the timely payment of amounts owing by Borrowers to Lender under the Loan
Documents, Lender will debit Borrowers’ Deposit Accounts maintained with Lender
to pay, on the due date thereof, all interest, principal or other payments due
under any Note or Loan Documents and sums from time to time sufficient to pay,
on the due date thereof, all fees and Expenses owing by Borrowers; provided that
with respect to any third party Expenses, unless an Event of Default has
occurred and is continuing, Lender will give three (3) Business Days prior
notice to Borrowers before debiting Borrowers’ Deposit Account(s).  Lender will
provide Borrowers with an invoice or receipt for all items charged against
Borrowers’ Deposit Accounts.  To the extent there are funds in the Operating
Account to pay the amounts referenced in this Section, Lender will debit the
Operating Account first before debiting any other Deposit Account.
 
3.7 Statements.  Lender will account to Borrowers monthly with a statement of
Revolving Loans, the balance owing under the Term Note, interest owing on the
Loans, charges and payments made pursuant to this Agreement, and such accounting
rendered by Lender will be deemed final, binding and conclusive upon Borrowers,
absent manifest error, unless Lender is notified by Borrowers in writing to the
contrary within thirty (30) days of the date each accounting is mailed to
Borrowers.  Such notice from Borrowers will be deemed an objection only to those
items specifically objected to in the notice.
 
3.8 Joint and Several Liability; Binding Obligations.  Each Borrower is jointly
and severally liable for all of the Obligations.  Each Borrower, individually,
expressly understands, agrees and acknowledges, that the Loans would not be made
available on the terms of this Agreement in the absence of the collective credit
of all of the Borrowers, the joint and several liability of all Borrowers, and
the cross collateralization of all Loans.  Accordingly, each Borrower,
individually acknowledges that the benefit to each of the Borrowers in the
financing under the Loan Documents as a whole constitutes reasonably equivalent
value, regardless of the amount of the Loan actually borrowed by, advanced to,
or the amount of collateral provided by, any individual Borrower.  In addition,
each Borrower hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in this Agreement will be applicable to and will be binding upon all
Borrowers, and will be binding upon all such entities when taken together.
 
3.9 Capital Adequacy.  If Lender determines that (a) the introduction after the
Closing Date of any law, treaty, rule or regulation or any change therein after
the Closing Date, (b) any change after the Closing Date in the interpretation or
administration of any law, treaty, rule or regulation by any central bank or
other governmental body or (c) the compliance by Lender with any guideline,
request or directive from any central bank or other governmental body (whether
or not having the force of law) after the Closing Date (for purposes of this
Section 3.9, the term "Lender" includes Lender and any corporation or bank
controlling Lender), has or would have the effect of reducing the rate of return
on Lender's capital as a consequence of its obligations under this Agreement to
a level below that which Lender could have achieved but for such adoption,
change or compliance (taking into consideration Lender's policies with respect
to capital adequacy) by an amount deemed by Lender to be material, then, from
time to time, Borrowers will pay to Lender within 30 days after demand such
additional amount or amounts as is necessary to compensate Lender for such
reduction.  In determining such amount or amounts, Lender may use any reasonable
averaging or attribution methods.  The protection of this Section 3.9 will be
available to Lender regardless of any possible contention of invalidity or
inapplicability with respect to the applicable law, regulation or condition.  A
certificate of Lender setting forth such amount or amounts as are necessary to
compensate Lender with respect to this Section 3.9 when delivered to Borrowers
will be presumed correct absent manifest error.
 
4.CONDITIONS OF BORROWING
 
Lender will not make any Loan to Borrowers under this Agreement unless all of
the following conditions are met at or prior to the time such Loan is made:
 
4.1 Representations True.  Borrowers' representations and warranties in this
Agreement (and in all agreements referred to or executed in connection with this
Agreement) are true as of the date of each Loan or advance under this Agreement
with the same effect as though such representations and warranties had been made
by  Borrowers at such time.
 
4.2 No Default.  No Event of Default under this Agreement then exists, nor does
any event exist which, upon the lapse of time, service of notice, or both, would
constitute an Event of Default under this Agreement, and no suit or proceeding
at law or in equity or of any governmental body has been instituted or, to the
knowledge of  Borrowers, threatened which, in either case, would materially and
adversely affect  Borrowers' financial condition or business operations.
 
4.3 Counsel Opinion.  Simultaneous with the execution of this Agreement, Lender
must have received from Borrowers and Guarantor satisfactory legal opinions as
to:  (a) the due authorization, execution and delivery by Borrowers and
Guarantor of the Loan Documents, and all documents and agreements referred to or
executed in connection with this Agreement; (b) the enforceability of the Loan
Documents to which Borrowers and Guarantor are a party; (c) Borrowers’ and
Guarantor’s due organization, existence and qualification to do business in the
state in which they do business; and (d) such other matters as Lender may
require relating to the validity and enforceability of this Agreement, the
security interests and liens created for Lender's benefit under the terms of the
documents described or referenced in this Agreement.  Borrowers and Guarantor
must also execute and deliver to Lender or its counsel all documents Lender may
request concerning Borrowers’ and Guarantor’s status and authorization to enter
into the transactions contemplated by this Agreement.
 
4.4 Adverse Developments. Since the date of the financial statements most
recently furnished to Lender, there has been no material adverse change in the
business, prospects, operations or condition, financial or otherwise, of
Borrowers, Guarantor or any of the properties or assets of Borrowers or
Guarantor.
 
4.5 Patriot Act Certificate.  Borrowers and Guarantor have each executed and
delivered a Patriot Act Certificate and all other documentation and other
information required by bank regulatory authorities under applicable
"know-your-customer" and anti-money laundering rules and regulations, including
the Patriot Act.
 
5.SECURITY FOR THE OBLIGATIONS
 
5.1 Grant of Security.  Borrowers each hereby grant Lender a continuing security
interest and lien in all of their presently existing and hereafter acquired or
arising Collateral to secure prompt repayment of all Obligations and to secure
the prompt performance by Borrowers of each of their covenants and duties in
this Agreement and any other agreements with Lender.  Lender's security
interests in the Collateral will attach to all Collateral without further act on
the part of Lender or Borrowers.  Borrowers have no authority, express or
implied, to dispose of, sell or transfer any of the Collateral, except as
expressly permitted in this Agreement.
 
5.2 Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Borrowers will,
upon the request of Lender, immediately endorse and assign such Negotiable
Collateral to Lender and deliver physical possession of such Negotiable
Collateral to Lender.
 
5.3 Additional Documentation. Borrowers authorize Lender to file all financing
statements, continuation financing statements and fixture filings as are
necessary in the Lender's discretion to perfect, maintain and give notice of a
first priority perfected security interest in all of the Collateral.  At the
request of Lender, Borrowers will execute and deliver to Lender, all security
agreements, pledges, assignments, endorsements, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that Lender
may reasonably request, in form satisfactory to Lender, to perfect and continue
perfected Lender's security interest in the Collateral and in order to fully
consummate all of the transactions contemplated hereunder and under the other
Loan Documents.
 
5.4 Power of Attorney.  Subject to Section 5.7 and any applicable laws or
regulations that prohibit such actions by Lender in respect of Medicare Accounts
or Medicaid Accounts, Borrowers each hereby irrevocably designates, makes,
constitutes and appoints Lender (and any of Lender's officers, employees or
agents designated by Lender) as Borrower's true and lawful attorney-in-fact,
upon, and subject to, the terms of this Section 5.4.  Pursuant to this power of
attorney, Lender, or Lender's agent, may, without notice to Borrowers and in
either the applicable Borrower's or Lender's name, but at the cost and expense
of Borrowers, at such time or times as Lender in its sole discretion may
determine:
 
(a) upon the occurrence and during the continuation of an Event of Default,
demand payment of Accounts from the Account Debtors, enforce payment of the
Accounts by legal proceedings or otherwise, and generally exercise all of
Borrowers’ rights and remedies with respect to the collection of  Accounts;
 
(b) upon the occurrence of and during the continuation of an Event of Default,
take control, in any manner, of any item of payment or proceeds relating to any
Collateral;
 
(c) upon the occurrence of and during the continuation of an Event of Default,
prepare, file and sign the applicable Borrower's name to a proof of claim in
bankruptcy or similar document against any Account Debtor or to any assignment
or similar document in connection with any of the Collateral;
 
(d) sign the applicable Borrower's name on any documents described in Section
5.2 or 5.3 or on any other similar documents to be executed, recorded or filed
in order to perfect or continue perfected Lender's security interest in the
Collateral;
 
(e) upon the occurrence of and during the continuation of an Event of Default,
sign the applicable Borrower's name on any invoices, documents, instruments or
similar documents or agreements relating to the Accounts, or other Collateral,
drafts against Account Debtors, schedules and assignments of Accounts and
notices to Account Debtors;
 
(f) send requests for verification of Accounts;
 
(g) endorse the applicable Borrower's name on any checks, notes, acceptances,
money orders, drafts or other items of payment or proceeds relating to any
Collateral that may come into Lender's possession and deposit the same to the
account of Lender for application to the Obligations;
 
(h) upon the occurrence of and during the continuation of an Event of Default,
do all other acts and things necessary, in Lender's determination, to fulfill
Borrowers’ obligations under this Agreement or any of the other Loan Documents;
 
(i)  upon the occurrence of and during the continuation of an Event of Default,
notify the post office authorities to change the address for delivery of
Borrowers’ mail to an address designated by Lender, to receive and open all mail
addressed to either Borrower, and to retain all mail relating to the Collateral
and forward all other mail to Borrowers;
 
(j) upon the occurrence of and during the continuation of an Event of Default,
use the information recorded on or contained in any data processing equipment
and computer hardware and software relating to the Accounts, and any other
Collateral;
 
(k) upon the occurrence of and during the continuation of an Event of Default
and subject to any notices required under this Agreement, any other Loan
Documents or applicable law, sell or assign any of the Accounts and other
Collateral upon such terms, for such amounts and at such time or times as Lender
deems advisable;
 
(l) upon the occurrence of and during the continuation of an Event of Default,
settle, adjust or compromise disputes and claims respecting the Accounts
directly with Account Debtors, for amounts and upon terms that Lender determines
to be reasonable, and, in furtherance thereof, execute and deliver any documents
and releases that Lender determines to be necessary; and
 
The appointment of Lender as Borrowers’ attorney-in-fact and each and every one
of Lender's rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully repaid and performed and this
Agreement has been terminated.
 
5.5 Right To Inspect.  Lender, through any of its officers, employees or agents
and at the Borrowers’ sole cost and expense, will have the right upon reasonable
notice during each Borrowers' usual business hours, or during the usual business
hours of any third party having control over any of Borrowers' Business Records,
to inspect the Business Records in order to verify the amount or condition of,
or any other matter relating to, the Collateral or Borrowers’ financial
condition.  If an Event of Default has occurred and is continuing or if Lender
reasonably believes that an Event of Default has occurred and is continuing,
Lender may (a) inspect the Business Records without prior notice, and (b)
conduct any of the inspections referenced in this Section 5.5 at any time
without regard to the Borrowers’ or any third party's usual business hours.
 
5.6 Commercial Tort Claims.  If either Borrower at any time after the date of
this Agreement become aware of any Commercial Tort Claim, Borrowers must
promptly notify Lender thereof in writing, which notice will (i) set forth in
reasonable detail the basis for and nature of the Commercial Tort Claim, and
(ii) include the express grant by Borrowers to Lender of a security interest in
the Commercial Tort Claim (and the proceeds thereof).  In the event that such
notice does not include such grant of a security interest, the sending thereof
by Borrowers to Lender will be deemed to constitute such grant to Lender.  Upon
the sending of such notice, any Commercial Tort Claim described in the notice
will constitute part of the Collateral and will be deemed included
therein.  Without limiting the authorization of Lender under Section 5.3 or
otherwise arising out of Borrowers’ execution of this Agreement or any of the
other Loan Documents, Lender is irrevocably authorized at any time to file
financing statements naming Lender as secured party and Borrowers as debtor, or
any amendments to financing statements covering any Commercial Tort Claims
Collateral.  In addition, Borrowers will promptly, upon Lender's request,
execute and deliver, or cause to be executed and delivered, to Lender such other
agreements, documents and instruments as Lender may reasonably require to
evidence Lender's security interest in any Commercial Tort Claim.
 
5.7 Medicare Accounts and Medicaid Accounts.  Notwithstanding anything else in
this Agreement or the other Loan Documents to the contrary, in accordance with
and to the extent required by 42 USC Sections 1395(g) (Medicare) and
1396a(a)(32) (Medicaid), the regulations promulgated thereunder and the court
decisions with respect thereto, payments on Medicare Accounts or Medicaid
Accounts will not be (i) made to any party other than the provider of services
to which they are due, or (ii) directly enforceable by Lender against the
federal government or any agency or instrumentality thereof, notwithstanding
that Lender has obtained a perfected security interest in such Accounts and
proceeds thereof.  In the event that Medicare or Medicaid law changes with
respect to the rights of Lender to directly collect and receive payment on the
Medicare Accounts or Medicaid Accounts, the Borrowers agree to use their best
efforts to collect or assist Lender in collecting payment.
 
6.REPRESENTATIONS AND WARRANTIES
 
In order to induce Lender to make Loans as provided in this Agreement,  each
Borrower represents and warrants to Lender as follows:
 
6.1 Organization.  Borrower is a  corporation or limited liability company duly
formed and existing under the laws of the State indicated in the preamble to
this Agreement, and the execution, delivery and performance of the Loan
Documents, including this Agreement and the issuance of any notes as provided in
this Agreement are within its corporate powers, have been duly authorized, are
not in contravention of law or the terms of its certificate of incorporation,
formation or bylaws and do not require the consent or approval of any third
party, including any governmental body, agency or authority.  Borrower is duly
licensed or qualified to do business in all jurisdictions in which Borrower has
property or business operations, or the failure to be so qualified will not
materially and adversely effect Borrower or its property.
 
6.2 Financial Statements.  Borrower's and Guarantor’s balance sheets, the
statements of profit and loss and surplus and the cash flow statements furnished
to Lender from time to time will be in all material respects correct and
complete and will fairly present Borrower's and Guarantor’s financial condition
as of the relevant dates and the results of its operations for the applicable
time periods.
 
6.3 Liens.  Except for Permitted Liens and excluding assets disclosed in writing
to Lender as being subject to operating leases, Borrower has good and marketable
title to all of the assets used in its business operations, including all
Collateral, free and clear of all liens and encumbrances.
 
6.4 Absence of Conflicting Obligations.  The making and execution of the Loan
Documents and compliance with their terms and the issuance of any notes will not
(a) result in a breach of any of the terms and conditions of any material
indenture, agreement or instrument to which Borrower is a party or its assets
are subject, or (b) result in the imposition of any lien, charge, or encumbrance
upon any property of Borrower pursuant to, or constituting a default under, any
indenture or other agreement or instrument to which Borrower is a party or by
which it is bound.
 
6.5 Taxes.  Borrower has no outstanding unpaid tax liabilities (except for taxes
which are currently accruing from its current operations and ownership of
property, and which are not delinquent), and no tax deficiencies have been
proposed or assessed against Borrower.  There have been no audits of Borrower's
federal income tax returns, which have resulted in or are likely to result in
the assessment of any material tax liability against Borrower that has not been
paid and all taxes shown by any returns have been paid.
 
6.6 Absence of Material Litigation.  Borrower is not a party to any litigation
or administrative proceeding, nor so far as is known by Borrower is any
litigation or administrative proceeding threatened against it, which in either
case would, if adversely determined, cause any material adverse change in its
properties or the conduct of its business.
 
6.7 CCII.  The operations of CCII have been consolidated with CCT and CCII no
longer provides services to third parties.
 
6.8 Legal Name; Employer Identification Number.  Borrower's full legal name is
exactly as set forth on the signature page of this Agreement and Borrower has
not changed its name since the date of its organization, nor has it used any
assumed name, tradename, or tradestyle, other than as set forth on Schedule 6.8
attached hereto.  Borrower's Federal employer identification numbers are set
forth on Schedule 6.8.
 
6.9 Financing Statements.  Except for financing statements covering Permitted
Liens, no financing statements covering any Collateral, proceeds of Collateral,
or any other of Borrower's property are on file in any public office that
evidence a valid security interest.
 
6.10 ERISA.  No Reportable Event has occurred with respect to any Plan.
 
6.11 Broker's Fees.  Borrower agrees to pay all broker’s, finder's or similar
fees payable to any persons or entities in connection with this Agreement and to
defend and hold Lender harmless against any and all such fees.
 
6.12 Places of Business.
 
(a) Borrower's principal place of business, records concerning the Collateral
and all other Business Records are located at or about the address so indicated
on Schedule 6.12;
 
(b) All places of business maintained by Borrower are set forth on Schedule
6.12; and
 
(c) Borrower will provide Lender with 30 days prior written notice of any change
with respect to any of the foregoing.
 
6.13 Full Disclosure.  This Agreement and all of the Exhibits, Schedules and
other written material delivered by Borrower to Lender in connection with the
transactions contemplated by this Agreement do not contain any statement that is
false or misleading with respect to any material fact and do not omit to state a
material fact necessary in order to make the statements therein not false or
misleading.  There is no additional fact that Borrower is aware of that has not
been disclosed in writing to Lender that materially affects adversely or, so far
as Borrower can reasonably foresee, will materially affect adversely Borrower's
financial condition or business prospects.
 
6.14 Licenses.  Borrower owns or possesses adequate licenses or other rights
necessary to conduct its business as now conducted or presently intended to be
conducted.
 
6.15 Compliance With Law.  Borrower is in compliance with all material laws and
regulations applicable to it, its business and properties (and no failure to
comply will have a material adverse impact on Borrower, its business or
properties), including laws and regulations applicable to third party payment
programs such as Medicare, Medicaid or similar state or local programs and
referrals under any of them.  Borrower has all licenses, permits, orders and
approvals that are required under any governmental law or regulation in
connection with Borrower's business and properties ("Permits").  No notice of
any violation has been received with respect of any Permits and no proceeding is
pending or, to the best of Borrower's knowledge, threatened to terminate, revoke
or limit any Permits.
 
6.16 Accounts.  All of CCT’s Accounts constitute bona fide existing obligations
created by the rendition of services or the providing of Goods in the ordinary
course of CCT’s business.  Except for Contractual Adjustments, at the time of
the creation of each Eligible Account or the inclusion of the Account on a
Borrowing Base Certificate, each such Eligible Account is unconditionally owed
to CCT without defense, dispute, offset, counterclaim or right of return or
cancellation, and Borrowers have not received notice of actual or imminent
bankruptcy, insolvency or material impairment of the financial condition of the
Account Debtor regarding such Eligible Account.
 
6.17 Labor Matters.  Borrower is not involved in any labor dispute and there are
no strikes or walkouts or union organization of any employees of Borrower
threatened or in existence and no labor contract is scheduled to expire during
the term of this Agreement.
 
6.18 Subsidiaries and Affiliates.  Holdings has no subsidiaries other than CCT
and CCII, and CCT and CCII have no subsidiaries, and Borrowers are not engaged
in any joint venture or partnership with any other person and are not an
Affiliate of any other person (other than Guarantor).
 
6.19 Deposit Accounts.  Schedule 6.20 lists all banks and other financial
institutions at which Borrower maintains deposits and/or other accounts,
including any disbursement accounts, and Schedule 6.20 correctly identifies the
name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number.  Borrower will transfer all bank accounts to Lender within 30
days of the date of this Agreement.
 
6.20 Equity Redemptions.  Borrower is not party to any agreements which require
or could obligate Borrower to redeem any equity interests or to make any
distributions to any member in respect of its or their equity interests in
Borrower other than Tax Distributions and any obligations to former shareholders
that are subject to the Intercreditor Agreement.
 
6.21 Not an Investment Company; Other Regulations.  Borrower is not an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.  Borrower is not subject to any regulation under any federal or
state statute or regulation (except those applicable to corporations generally)
which limits its ability to incur Debt.
 
6.22 Solvency.  After giving effect to the transactions contemplated by this
Agreement, the Borrower will be solvent, able to pay their debts as they mature,
have capital sufficient to carry on their business and all businesses in which
they are about to engage, and (i) as of the Closing Date, the fair present
saleable value of their assets, calculated on a going concern basis, is in
excess of the amount of their liabilities and (ii) subsequent to the Closing
Date, the fair saleable value of their assets (calculated on a going concern
basis) will be in excess of the amount of their liabilities.
 
6.23 Anti-Terrorism Laws.
 
(a) Neither Borrower, nor any Affiliate of Borrower, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
(b) Neither Borrower, nor any Affiliate of Borrower or their respective agents
acting or benefiting in any capacity in connection with the Advances or other
transactions hereunder, is a Blocked Person.  Neither Borrower, nor any
Affiliate of Borrower, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit or
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
 
7.NEGATIVE COVENANTS
 
While any of the Obligations remain unpaid, each Borrower must not agree to and
must not (without Lender's prior written consent):
 
7.1 Restriction on Liens.  Except for Permitted Liens, create or permit to be
created or allow to exist any mortgage, pledge, encumbrance, or other lien upon
or security interest in any property or assets now owned or acquired in the
future by Borrower.
 
7.2 Restriction on Indebtedness.  Create, incur, assume, or have outstanding any
indebtedness for borrowed money except:
 
(a) The Obligations;
 
(b) Indebtedness incurred in the ordinary course of Borrower's business for
necessary Inventory, supplies, services, etc.;
 
(c) Indebtedness secured by Permitted Liens; and
 
(d) Indebtedness owing to Guarantor if such Indebtedness is subject to a
subordination agreement in form and substance acceptable to Lender.
 
7.3 Subsidiaries; Mergers; Consolidations; Disposition of Assets; Organizational
Changes.  Except for Permitted Transactions, form any subsidiary (whether wholly
owned or otherwise), merge with or into or consolidate with or into any other
corporation or entity; or sell, lease, transfer or otherwise dispose of all or
any part of its property, assets or business (other than by sales of Inventory
made in the ordinary course of business and sales of obsolete assets permitted
by Section 5.1), or change the State of its incorporation, formation or
organization.
 
7.4 Sale and Leaseback.  Enter into an agreement under which Borrower leases or
purchases any property that Borrower has sold or is to sell.
 
7.5 Dividends, Distributions and Redemptions.  Except for Tax Distributions and
Permitted Transactions, pay or declare any dividend, or make any other
distribution on account of any shares of any class of its equity interests, or
redeem, purchase, or otherwise acquire directly or indirectly, any shares of any
class of its equity interests.
 
7.6 Investments.  Except for Permitted Transactions, make any loans or advances
to, or investments in, other persons, corporations or entities, except:
 
(a) investments in (i) bank certificates of deposit and savings accounts; (ii)
obligations of the United States; and (iii) prime commercial paper maturing
within 90 days of the date of acquisition by Borrower; and
 
(b) advances made to employees and agents in the ordinary course of business,
such as travel and entertainment advances and similar items, not to exceed in
the aggregate $10,000 outstanding at anytime.
 
7.7 Contingent and Third Party Liabilities.  Guaranty or become a surety or
otherwise contingently liable for any obligations of others, except pursuant to
the deposit and collection of checks and similar items in the ordinary course of
business, or assume or become obligated for any obligations of others.
 
7.8 Capital Structure.  Except for Permitted Transactions, make any change in
Borrower's capital structure.
 
7.9 Other Changes.  Make any substantial change in the nature of its business
from that engaged in on the date of this Agreement, engage in any other
businesses other than those engaged in on the date of this Agreement, change its
legal name or cease a material portion of its operations.
 
7.10 Insider and Affiliate Transactions.  Except for Permitted Transactions,
enter into, or permit or suffer to exist, any transaction or arrangement with
any Affiliate, shareholder, member, employee, director, officer, Affiliate, or
member of management, except on terms that are reasonably comparable to what
Borrower could obtain in arm's-length transactions, with persons who have no
relationship with Borrower.
 
7.11 Subordinated Debt Payments.  Make any payments not permitted by any
subordination or intercreditor agreement, including the Intercreditor Agreement.
 
7.12 Certain Agreements.  Enter into any agreement containing any provisions
which would be violated or breached by Borrower's performance of its obligations
under any Loan Document.
 
7.13 Anti-Terrorism Laws.  At any time, (a) directly or through its Affiliates
and agents, conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving or any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (b)
directly or through its Affiliates and agents, deal in, or otherwise engage in
any transaction relating to, any property or interest in property blocked
pursuant to the Executive Order No. 13224; (c) directly or through its
Affiliates and agents, engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order No. 13224, the
USA Patriot Act or any other Anti-Terrorism Law or (d) fail to deliver to Lender
any certification or other evidence requested from time to time by Lender in its
sole discretion, confirming the compliance of Borrower and its Affiliates with
this Section 7.13
 
8.AFFIRMATIVE COVENANTS
 
While any of the Obligations remain unpaid, each Borrower must at all times:
 
8.1 Insurance.  Maintain (a) adequate public liability and professional
liability insurance with responsible companies reasonably satisfactory to Lender
in such amounts and against such risks as is customarily maintained by similar
businesses and by owners of similar property in the same general area, and (b)
such workers compensation or similar insurance as may be required under the laws
of any state or jurisdiction in which Borrower does business.
 
8.2 Existence; Payment of Taxes and Other Liabilities.  Maintain its corporate
existence and pay all taxes, assessments and other governmental charges against
it or its property, and all of its other liabilities, before the same become
delinquent and before penalties accrue on these debts and obligations except to
the extent and so long as the same are being contested in good faith by
appropriate proceedings in such manner as not to cause any material adverse
effect upon its financial condition, with adequate reserves provided for such
payments, and, upon demand by Lender, posting with Lender of adequate security
to protect Lender.
 
8.3 Accounting System.  Maintain a standard and modern system of accounting that
enables Borrower to produce financial statements in accordance with GAAP.
 
8.4 Accounting Records; Reports.  Provide to Lender (or cause Guarantor to
provide to Lender) the following in form satisfactory to Lender:
 
(a) Monthly Reports.  On or before the fifteenth day of each month, a "Borrowing
Base Certificate" in form and substance satisfactory to Lender, together with
accounts receivable agings, all as of the last day of the prior month.
 
(b) Quarterly Reports.  Within 45 calendar days after the end of each fiscal
quarter, consolidated and consolidating balance sheets and statements of cash
flow for Borrowers and Guarantor as of the close of such quarter and of the
comparable quarter in the preceding fiscal year, and statements of income and
surplus for each quarter and for that part of the fiscal year ending with each
such quarter and for the corresponding period of the preceding fiscal year, all
in reasonable detail.
 
(c) Annual Reports.
 
(i)  
As soon as available and in any event within 150 days after the close of each
fiscal year of Borrower and Guarantor, a copy of Borrowers’ and Guarantor’s
consolidated and consolidating financial statements, audited by Hughes &
Gosnell, CPAs, Moss, Krusich & Associates, LLC, or other independent certified
public accounting firm of recognized standing and reasonably acceptable to
Lender, together with all audit and management letters.

 
(d) Officer’s Certificates.  A Compliance Certificate in the form of Exhibit
8.4(d) with each financial statement to be delivered under this Agreement,
executed by an authorized officer of Borrowers.
 
(e) Additional Information.
 
(i)  
In addition to all other information required to be provided pursuant to this
Section 8.4, Borrowers promptly must provide to Lender such other and additional
information concerning Borrowers, the Collateral, the operation of Borrowers and
Borrowers’ financial condition, including original counterparts of financial
reports and statements, as Lender may from time to time reasonably request from
Borrowers.

 
(ii)  
(x) As soon as possible and in any event within 30 calendar days after either
Borrower knows that any Reportable Event with respect to any Plan has occurred,
a statement setting forth details as to such Reportable Event, together with a
copy of the notice of such Reportable Event given to the Pension Benefit
Guaranty Corporation, (y) promptly after the filing with the United States
Secretary of Labor or the Pension Benefit Guaranty Corporation, copies of each
annual report with respect to each Plan administered by any Borrower; and (z)
promptly after receipt, a copy of any notices Borrowers may receive from the
Pension Benefit Guaranty Corporation or the Internal Revenue Service with
respect to any Plan administered by Borrower; provided, however, this subpart
(z) will not apply to notices of general application promulgated by the Pension
Benefit Guaranty Corporation or the Internal Revenue Service.

 
(f) Electronic Reporting.  At Lender's option, information and reports required
to be submitted to Lender by Borrowers, to the extent practicable, will be
transmitted by electronic mail and will be in a record layout format designated
by Lender from time to time.  All information sent by electronic mail will be
deemed an authenticated record sent by the individual and entity whose
electronic mail address is provided thereon as "sender" or initiating party.  If
reports or documents are sent to Lender by facsimile transmission or via e-mail
in PDF or other electronic format approved by Lender, upon request by Lender,
the original thereof must be promptly forwarded to Lender.
 
(g) Accounting Standards.  All financial statements to be provided to Lender
under this Agreement will be prepared according to GAAP.
 
8.5 Inspections.  Permit Lender's representatives to visit and inspect any of
each Borrower's properties and premises and examine, copy (by electronic or
other means) and abstract any Business Records and Collateral records at any
reasonable time, during business hours, and as often as may be reasonably
desired.
 
8.6 Litigation.  Promptly furnish Lender, in writing, the details of all
material litigation, legal or administrative proceedings, or other actions of
any nature adversely affecting Borrowers, including, without limitation, any
notices of violation, citation, commencement of administrative proceeding or
similar notice commenced after the date hereof, in which more than $100,000 is
at issue.
 
8.7 Audits and Examinations.  Permit Lender's representatives to conduct on-site
audits and examinations of Borrowers’ Business Records (an "Examination") as
often as Lender desires.  Borrowers will pay Lender's actual out-of-pocket
expenses incurred for each Examination performed by or on behalf of Lender.
 
8.8 Compliance With Laws.  Comply in all respects with all material applicable
laws and regulations, in effect from time to time, including without limitation
all applicable Medicare and Medicaid laws and regulations.
 
8.9 Certified Provider Status.  CCT will continuously remain certified as a
provider under the Medicare and Medicaid programs or any replacement or
successor programs.
 
8.10 Maintenance of Properties.  Maintain and preserve all of its properties
that are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee or
under which it occupies property, so as to prevent any loss or forfeiture
thereof or thereunder.
 
8.11 Further Assurances.  At Lender's request, promptly execute or cause to be
executed and delivered to Lender any and all documents, instruments and
agreements deemed necessary or appropriate to facilitate the collection of any
of the Collateral, or otherwise to give effect to or carry out the terms,
conditions or intent of this Agreement (or any agreements or documents referred
to or incorporated herein).
 
8.12 Notice.  Promptly provide Lender with written notice upon the occurrence of
any of the following events, which written notice will be with reasonable
particularity as to the facts and circumstances in respect of which such notice
is being given:
 
(i)  
Any change in either Borrower's president, chief executive officer, chief
operating officer or chief financial officer (without regard to the title(s)
actually given to the persons discharging the duties customarily discharged by
officers with those titles).

 
(ii)  
Any failure by Borrowers to pay rent at any leased locations, which failure
continues for more than fifteen (15) calendar days following the last day on
which such rent was payable.

 
(iii)  
Any Material Adverse Change.

 
(iv)  
The occurrence of an Event of Default.

 
(v)  
Any intention on the part of either Borrower to discharge Borrower's present
independent accountants or any notice of withdrawal or resignation by such
independent accountants from their acting in such capacity.

 
(vi)  
Any litigation which, if determined adversely to either Borrower, might have a
material adverse effect on the financial condition of such Borrower.

 
(vii)  
Any Borrower’s certification as an approved provider under the Medicare or
Medicaid programs (or any replacement or successor programs thereto) is or will
be terminated or cancelled.

 
8.13 Financial Covenants.
 
(a) For each Measurement Period commencing with the fiscal quarter ending June
30, 2011, maintain a Borrowers’ Fixed Charge Coverage Ratio of at least 1.10 to
1.00; and
 
(b) For each Measurement Period commencing with the three fiscal quarters ending
December 31, 2011, maintain a Combined Fixed Charge Coverage Ratio of at least
1.10 to 1.00.
 
8.14 Use of Advances.  Except for Permitted Transactions, use the proceeds of
the Loans for working capital purposes and general corporate purposes in the
ordinary course of business, and not for any other purpose.  Borrowers do not
extend or maintain, in the ordinary course of business, credit for the purpose,
whether immediate, incidental, or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any Loan will be used for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying any Margin Stock or
maintaining or extending credit to others for such purpose.
 
8.15 Bank Accounts.  Commencing thirty (30) days after the date of this
Agreement, maintain all deposit, checking and savings bank accounts with Lender.
 
8.16 Deposits.  Commencing thirty (30) days after the date of this Agreement,
deposit all proceeds of Accounts in the form received into Deposit Accounts
maintained with Lender.
 
8.17 Life Insurance.
 
(a) By July 1, 2011, Borrower’s must obtain life insurance on the lives of
Patrick Pickel and Robin Adkins in an amount of not less than $500,000 each.
 
(b) If Borrower acquires life insurance on the lives of any individuals
(including the insurance referenced above), Borrower’s must promptly execute
documents in form and substance acceptable to Lender to collaterally assign all
rights under such policies to Lender.
 
8.18 Merger.  By April 26, 2011, CCT must (a) merge CCII into CCT, with CCT as
the surviving entity and provide Lender documentation to evidence the merger, or
(b) cause CCII to guarantee the Obligations and secure its guaranty with a
security interest in all of its assets, all pursuant to documentation in form
and substance acceptable to Lender.
 
9.DEFAULTS
 
If any one or more of the following events (each an "Event of Default" and
collectively, "Events of Default") occurs, then Lender's obligation, if any, to
make any Loan under this Agreement will, at Lender's option, immediately
terminate, and the unpaid principal balance of, and accrued interest on, all
Obligations, at Lender’s option, will be immediately due and payable, without
further notice of any kind, notwithstanding anything contained to the contrary
in this Agreement or in any other agreement, Note or document:
 
9.1 Default in Payment of Obligations.  Borrowers fail to pay any Obligations
within five (5) days of the date due.
 
9.2 Default Under Any Loan Document. A default in the performance or observance
of any term, condition or covenant in this Agreement or in any other agreement
or instrument made or given by either Borrower or Guarantor to Lender required
to be observed or performed by Borrowers or Guarantor, which if curable, is not
cured within 10 Business Days of such default.
 
9.3 Representations or Statements False.  Any representation or warranty made by
Borrowers or Guarantor in any Loan Document (including this Agreement) or any
certificate delivered in accordance with this Agreement, or any financial
statement delivered to Lender, proves to have been false in any material respect
as of the time when made or given.
 
9.4 Default on Other Debt.  Borrowers fail to pay all or any part of the
principal of or interest on any indebtedness of or assumed by Borrowers for
borrowed money in excess of $100,000 as and when due and payable, whether at
maturity, by acceleration or otherwise, and such default is not cured within the
period of grace, if any, specified in the documents(s) evidencing such
indebtedness.
 
9.5 Judgments.  A judgment (to the extent not covered by insurance) is entered
against Borrowers or Guarantor which, together with other outstanding judgments
entered against Borrowers or Guarantor, exceeds in the aggregate $100,000 and
remains outstanding and unsatisfied, unbonded or unstayed for until the sooner
of (i) 30 days after the date of entry of such judgment, or (ii) when the
judgment creditor is permitted to commence enforcement actions under applicable
law.
 
9.6 Bankruptcy; Insolvency.  Borrowers or Guarantor:  (a) becomes insolvent; or
(b) is unable, or admits in writing its inability, to pay debts as they
generally mature; or (c) makes a general assignment for the benefit of creditors
or to an agent authorized to liquidate any substantial amount of its property;
or (d) files on its behalf or consents to an Insolvency Proceeding; or (e) has
an Insolvency Proceeding filed or instituted against it that is not stayed or
dismissed within 30 days after it is filed or instituted; or (f) applies to a
court for the appointment of a receiver, trustee or custodian for any of its
assets; or (g) has a receiver, trustee or custodian appointed for any of its
assets (with or without its consent). Provided, however, (a) this Agreement will
be deemed terminated immediately upon the entry of an order for relief in any
proceeding with respect to Borrowers or Guarantor under Title 11 of the United
States Code without any action by Lender, and (b) in the event of an involuntary
proceeding under such statute as to Borrowers or Guarantor, Lender will be under
no obligation to continue financing hereunder from and after the commencement of
any involuntary proceeding until such proceeding is dismissed.
 
9.7 Reportable Event.  If any Reportable Event occurs and continues for 30 days
or any Plan is terminated within the meaning of Title IV of ERISA, or a trustee
is appointed by the appropriate United States District Court to administer any
Plan, or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate any Plan or to appoint a trustee to administer any Plan.
 
9.8 Material Adverse Change.  Borrowers or Guarantor suffer a Material Adverse
Change.
 
9.9 Reserved.
 
9.10 Government Lien.  A notice of lien, levy or assessment is filed of record
with respect to either a Borrower's or Guarantor’s assets by the United States
government, or any department, agency or instrumentality thereof, or by any
state, county, municipal or other governmental agency, or any tax or debt owing
at any time hereafter to anyone becomes a lien, whether choate or otherwise,
upon either Borrower's or Guarantor’s assets and the same is not paid on the
payment date thereof, except such amounts as are being contested in good faith
by appropriate legal or administrative proceedings.
 
9.11 Reserved.
 
9.12 Levy or Attachment.  More than $100,000 of either a Borrower's or
Guarantor’s assets are attached, seized, subjected to a writ or distress
warrant, or are levied upon, or come into the possession of any judicial
officer.
 
9.13 Indictment – Forfeiture.  The indictment of, or institution of any legal
process or proceeding against, either Borrower, Guarantor or any officer or
director of Borrower or Guarantor (in respect of his or her duties and
responsibilities as an officer or director) under any applicable law where the
relief, penalties, or remedies sought or available are a felony or include the
forfeiture of more than $100,000 of property of a either Borrower or Guarantor
and/or the imposition of any stay or other order, the effect of which could be
to restrain in any material way the conduct by a Borrower or Guarantor of its
business in the ordinary course and are not dismissed or corrected within 30
days.
 
9.14 Challenge to Loan Documents.
 
(a) Any challenge by or on behalf of a Borrower or Guarantor to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document's terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest or lien
created by or in any Loan Document or any payment made pursuant thereto.
 
(b) Any final determination by any court or any other judicial or government
authority that this Agreement is not enforceable strictly in accordance with the
subject Loan Document's terms or which voids, avoids, limits, or otherwise
adversely affects any security interest or lien created by any Loan Document or
any material payment made pursuant thereto.
 
9.15 Change of Control.  Guarantor is not the majority shareholder or majority
member of Holdings and Holdings is not the majority shareholder or majority
member of Borrower.
 
9.16 Additional Equity.  By December 31, 2011, CCT fails to obtain at least
$500,000 in additional equity (net of all costs, fees and expenses incident to
obtaining such equity) or additional subordinated debt (if subject to a
subordination agreement in form and substance acceptable to Lender).
 
9.17 Certified Provider Status.  CCT fails to remain certified as a provider
under the Medicare or Medicaid programs or any substitute or replacement
programs.
 
10.REMEDIES ON OCCURRENCE OF AN EVENT OF DEFAULT
 
10.1 Right and Remedies.  Upon the occurrence of an Event of Default (not cured
within any time or grace period specifically provided in Section 9) and subject
in all cases to Section 5.7 any applicable laws or regulations that prohibit
such actions in respect of Medicare Accounts or Medicaid Accounts, Lender will
have all rights and remedies provided by law, and all such rights and remedies
granted under any Loan Documents relating to the Obligations, and under all
other existing and future agreements between Lender and Borrowers or
Guarantor.  All such rights and remedies are cumulative. Upon the occurrence and
during the continuation of an Event of Default, Lender may, at its election,
without notice of its election and without demand, do any one or more of the
following, all of which are authorized by Borrowers:
 
(a) Declare all Obligations, whether evidenced by this Agreement, a Notes, any
of the other Loan Documents or otherwise, immediately due and payable in full;
 
(b) Cease making Revolving Loans;
 
(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of Lender, but without affecting Lender's rights,
security interests in the Collateral and without affecting the Obligations;
 
(d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Lender considers advisable and, in such cases,
Lender will credit the Revolving Loans with only the net amounts received by
Lender in payment of such disputed Accounts, after deducting all Expenses
incurred or expended in connection therewith;
 
(e) Make such payments and do such acts as Lender considers necessary or
reasonable to protect its security interest in the Collateral.  Borrowers agree
to assemble any tangible Collateral if Lender so requires and to deliver (to the
extent movable) or make the Collateral available to Lender at a place reasonably
designated by Lender.  Borrowers authorize Lender to enter any premises where
the Collateral is located, to take and maintain possession of the Collateral, or
any part of it, and to pay, purchase, contest or compromise any encumbrance,
charge or lien that in Lender's determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection
therewith.  With respect to any premises leased by either Borrower, Borrowers
hereby grant Lender a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Lender's rights or
remedies provided herein, at law, in equity, or otherwise;
 
(f) Without notice to Borrowers (such notice being expressly waived) and without
constituting a retention of any Collateral in satisfaction of an obligation
(within the meaning of Section 9-620 of the UCC), hold or set off and apply to
the Obligations any and all (i) balances and deposits of either Borrower held by
Lender, or (ii) indebtedness at any time owing to or for the credit or the
account of Borrower held by Lender;
 
(g) Hold, or set off and apply, as cash collateral, any and all balances and
deposits of either Borrower (including in any Deposit Accounts) held by Lender
or in which Lender has a security interest to secure the Obligations;
 
(h) Upon application to the United States District Court for the Eastern
District of Michigan, or any other court of competent jurisdiction, seek the
immediate appointment of a receiver for all or part of the Collateral, whether
such receivership is incidental to a proposed sale of the Collateral, pursuant
to the UCC or otherwise.  Borrowers hereby consent to the appointment of such a
receiver without bond, to the full extent permitted by applicable statute or
law;
 
(i) upon the occurrence and during the continuation of an Event of Default,
confess judgment against CCT for the sole purpose of obtaining a court order or
judgment allowing Lender to collect Medicare Accounts and Medicaid Accounts
directly from the applicable Account Debtors pursuant to the Warrant of Attorney
attached as Exhibit 10.1(i).
 
(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places as Lender determines is commercially reasonable.  It will not be
necessary that the Collateral be present at any such sale;
 
(k) Lender will give notice of the disposition of the Collateral as follows:
 
(i)  
Lender will give Borrowers and each holder of a security interest in the
Collateral who has filed with Lender a timely written request for notice, a
notice in writing of the time and place of public sale or, if the sale is a
private sale or some other disposition other than a public sale is to be made,
then the time on or after which the private sale or other disposition is to be
made;

 
(ii)  
The notice will be personally delivered (including by overnight courier) or
mailed, postage prepaid, to Borrower as provided in Section 11.8, at least ten
Business Days before the date fixed for the sale, or at least ten Business Days
before the date on or after which the private sale or other disposition is to be
made, unless the Collateral is perishable or threatens to decline speedily in
value.  Notice to persons other than Borrowers claiming an interest in the
Collateral will be sent to such addresses as they have furnished to Lender;

 
(l) Lender may credit bid and purchase at any public sale;
 
(m) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrowers.  Any excess will be remitted
without interest by Lender to the party or parties legally entitled to such
excess; and
 
(n) In addition to the foregoing, Lender will have all rights and remedies
provided by law and any rights and remedies contained in any other Loan
Documents.  All such rights and remedies will be cumulative.
 
10.2 No Waiver.  No delay on the part of Lender in exercising any right, power
or privilege under this Agreement or any Loan Document will operate as a waiver,
nor will any single or partial exercise of any right, power or privilege under
this Agreement or otherwise, preclude other or further exercise of the right,
power or privilege or the exercise of any other right, power or privilege.
 
11.GENERAL TERMS
 
11.1 Expenses, Fees and Costs; Indemnification.
 
(a) Subject to any other limitations set forth in this Agreement, Borrowers are
responsible for the payment of all Expenses.  Borrowers also agree to indemnify
Lender for any and all Claims that may be imposed on, incurred by or asserted
against Lender in connection with this Agreement or any Loan Document or
transaction contemplated hereby or thereby or the business relationship between
Lender and Borrowers except for Claims arising from Lender's willful misconduct
or gross negligence.
 
(b) Borrowers’ obligation to pay the Expenses and all of the reimbursement
obligations and indemnification obligations provided for in this Section 11.1
are part of the Obligations, are secured by all of the Collateral, and survive
the repayment of the Obligations.
 
11.2 Successors.  The provisions of this Agreement will inure to the benefit of
and be binding upon any successor to any of the parties to this Agreement and
will extend and be available to any holder of the Notes; provided, however, that
persons or entities which succeed to the rights of Borrowers under this
Agreement will not be entitled to enforce any rights or remedies of Borrowers
under or by reason of the terms of this Agreement, or any other agreement
referred to or incorporated by reference into this Agreement, unless they will
have obtained Lender's prior written consent to succeed to such rights.
 
11.3 Assignments and Participations.  Borrowers consent to Lender's sale of
participations in the Loans or an assignment of all or any partial interest in
the Loans and Loan Documents to any third party.  Borrowers also acknowledge and
agree that any assignment will give rise to a direct obligation of Borrower to
the assignee and the assignee will, for purposes of Section 11.1, be considered
to be a "Lender."  Further, in connection with the sale of a participation or an
assignment of any interest in the Loans, Lender will be free to provide the
participant or assignee, on a confidential basis, any financial or other
information in its possession or control related to Borrowers.
 
11.4 Waivers by Borrowers.
 
(a) Except as otherwise provided for in this Agreement or by applicable law,
Borrowers waive:  (i) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Lender on which
Borrowers may in any way be liable, (ii) all rights to notice and a hearing
prior to Lender's taking possession or control of, or to Lender's replevy,
attachment or levy upon, the Collateral or any bond or security which might be
required by any court prior to allowing Lender to exercise any of its remedies,
and (iii) the benefit of all valuation, appraisal and exemption laws.
 
(b) To induce Lender to enter into the Loan Documents, to the fullest extent
permitted by applicable law, Borrowers will not assert, and Borrowers hereby
waive, any claims against Lender, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any of the other Loan Documents or any undertaking or transaction contemplated
hereby.  Lender will not have any liability to Borrowers (whether in tort,
contract, equity or otherwise) for losses suffered by Borrowers in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender, that the losses were the direct
result of acts or omissions by Lender constituting gross negligence or willful
misconduct.  In any such litigation, Lender will be entitled to the benefit of
the rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this
Agreement.  Borrowers: (i) certify that neither Lender nor any representative,
agent or attorney acting for or on behalf of Lender has represented, expressly
or otherwise, that Lender would not, in the event of litigation, seek to enforce
any of the waivers provided for in this Agreement or any of the other Loan
Documents and (ii) acknowledges that in entering into this Agreement and the
other Loan Documents, Lender is relying upon, among other things, the waivers
and certifications set forth in this Section 11.4 and elsewhere in this
Agreement.
 
(c) Borrowers waive any bond or surety or security upon such bond or surety
(other than any appeal bond required in connection with any appeal initiated by
Lender) which might be required of Lender before Lender enforces its rights
under this Agreement or otherwise applicable law.
 
11.5 Anti-Waiver; Amendments; and Cumulative Remedies Provisions.  No failure or
delay on the part of Lender or the holder of any Note in the exercise of any
power or right, and no course of dealing between Borrowers and Lender or the
holder of any Note, will operate as a waiver of such power or right, nor will
any single or partial exercise of any power or right preclude other or further
exercise thereof or the exercise of any other power or right.  The remedies
provided for herein are cumulative and not exclusive of any remedies which may
be available to Lender at law or in equity.  No notice to or demand on Borrowers
not required hereunder or under any Note or other agreement will in any event
entitle Borrowers to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of Lender or the holder of any
note to any other or further action in any circumstances without notice or
demand.  Any waiver of any provision of this Agreement, any Note or other
agreement, and any consent to any departure by Borrowers from the terms of any
provision of this Agreement, any Note or other agreement, will be effective only
in the specific instance and for the specific purpose for which given.  Neither
this Agreement nor any Note or other agreement nor any terms hereof or thereof
may be changed, waived, discharged or terminated (other than obligations that
terminate upon payment in full of the Obligations), unless such change, waiver,
discharge or termination is in writing signed by Borrowers and Lender.
 
11.6 Controlling Law.  This Agreement, the Notes, the other Loan Documents and
any other agreements between the parties will be governed by and construed in
accordance with the internal laws of the State of Michigan applicable to
contracts made and performed within Michigan without regard to conflict of laws
provisions.
 
11.7 Counterparts.  This Agreement may be signed in any number of counterparts
with the same effect as if all signatures were upon the same instrument.
 
11.8 Notices.  All communications or notices that are required or may be given
under this Agreement will be made in writing (including telecommunications) and,
if to Borrowers, addressed to it at its address set forth in Schedule 6.12, with
a copy to Bernadette Dennehy, Esq., Dickinson Wright PLLC, 500 Woodward Avenue,
Suite 4000, Detroit, Michigan 48226, Facsimile (313) 223-3598, and if to Lender,
addressed to it at the address specified on Schedule 6.12, and a copy to Donald
F. Baty, Jr., Esq., Honigman Miller Schwartz & Cohn LLP, 2290 First National
Building, 660 Woodward Avenue, Suite 2290, Detroit, Michigan  48226, Facsimile
(313) 465-7315, and delivered by any of the following means:  (a) hand delivery,
(b) registered or certified mail, postage prepaid, with return receipt
requested, (c) express mail, postage prepaid, (d) Federal Express, or like
overnight courier service, or (e) facsimile transmission with request for
assurance of receipt in a manner typical with respect to communications of that
type, with a paper copy of such electronic communication sent immediately
thereafter by Federal Express or like overnight courier service.
 
(a) Except as otherwise specifically provided in this Agreement, notices will be
deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):
 
(i)  
By mail - the sooner of when actually received or three (3) Business Days
following deposit in the United States mail, postage prepaid.

 
(ii)  
By recognized overnight express delivery - the Business Day following the day
when sent.

 
(iii)  
By Hand - If delivered on a Business Day after 9:00 AM and no later than three
(3) hours prior to the close of customary business hours of the recipient, when
delivered.  Otherwise, at the opening of the then next Business Day.

 
(iv)  
By Facsimile transmission (which must include a header on which the party
sending such transmission is indicated) - if sent on a Business Day after 9:00
AM and no later than three (3) hours prior to the close of customary business
hours of the recipient, one (1) hour after being sent.  Otherwise, at the
opening of the then next Business Day.

 
(b) Rejection or refusal to accept delivery and inability to deliver because of
a changed address or facsimile number for which no due notice was given will
each be deemed receipt of the notice sent.
 
11.9 Loan Agreement Controls.  Anything contained in any other agreement
referred to in this Agreement or in any other agreement now existing between
Lender and Borrowers to the contrary notwithstanding, in the event of any
express conflict between the terms and provisions of such other agreement and
those contained in this Agreement, the terms of this Agreement will govern and
control.
 
11.10 Partial Invalidity.  The unenforceability for any reason of any provision
of this Agreement will not impair or limit the operation or validity of any
other provisions of this Agreement or any other existing or future agreements
between Lender and Borrowers.
 
11.11 Legal Rate Adjustment.  This Agreement, the Notes and all other Loan
Documents between Borrowers and Lender are expressly limited so that in no event
whatsoever will the amount of interest paid or agreed to be paid to Lender
exceed the highest rate of interest permissible under applicable law.  If, from
any circumstances, fulfillment of any provision of this Agreement or any notes
at the time performance of such provisions will be due, will involve exceeding
the interest limitation validly prescribed by law which a court of competent
jurisdiction may deem applicable to this Agreement and any Loans under this
Agreement, then the obligation to be fulfilled will be reduced to an amount
computed at the highest rate of interest permissible under applicable law, and
if, for any reason whatsoever, Lender will ever receive as interest an amount
which would be deemed unlawful under applicable law, such interest will be
automatically applied to the payment of the principal of any notes, as the case
may be (whether or not then due and payable), and not to the payment of
interest, or will be refunded to Borrowers, if such principal has been paid in
full.
 
11.12 Setoff.  In addition to any rights and remedies of Lender provided by law,
Lender has the right, without prior written notice to Borrowers, any such notice
being expressly waived by Borrowers to the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default and so long as such
Event of Default is continuing, to set off and apply against any Obligations,
whether matured or unmatured, of Borrowers to Lender, any amount owing by Lender
to Borrowers, at or at any time after the happening of any of the above
mentioned events, and such right of setoff may be exercised by Lender against
Borrowers or against any assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor of a Borrowers, or against anyone
else claiming through or against Borrowers of such assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff has not been exercised by
Lender prior to the making, filing or issuance or service upon Lender of, or of
notice of, assignment for the benefit of creditors, appointment or application
for the appointment of a receiver, or issuance of execution, subpoena or order
or warrant.
 
11.13 No Marshalling.  Each Borrower, on its own behalf and on behalf of its
successors and assigns, hereby expressly waives all rights, if any, to require a
marshalling of assets by Lender or to require that Lender first resort to some
or any portion of the Collateral before foreclosing upon, selling or otherwise
realizing on any other portion thereof.
 
11.14 Reinstatement of Obligations and Security.  To the extent that  either
Borrower makes a payment to Lender or Lender receives any payment(s) or proceeds
of Accounts or other Collateral for a Borrower's benefit, which payment(s) or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable doctrine, then, to the extent of such payment(s) or
proceeds received, Borrowers’ obligations or part thereof intended to be
satisfied thereby will be reinstated and continue in full force and effect, and
all collateral security therefor will remain in full force and effect (or be
reinstated), as if such payment(s) or proceeds had not been received by Lender,
and an appropriate adjustment to Borrowers’ loan balance may be recorded, until
payment will have been made to Lender, which payment will be due on demand.
 
11.15 Survival; Reliance.  All agreements, representations and warranties made
in this Agreement (and all agreements referred to or incorporated herein) will
survive the execution of this Agreement and the other Loan Documents and the
making of the Loans and the execution and delivery of the Notes and any other
notes.  Notwithstanding anything in this Agreement (or any documents or
agreements referred to or incorporated herein) to the contrary, no investigation
or inquiry by any party with respect to any matter which is the subject of any
representation, warranty, covenant or other agreement set forth herein or
therein is intended, nor will it be interpreted, to limit, diminish or otherwise
affect the full scope and effect of any such representation, warranty, covenant
or other agreement.  All terms, covenants, agreements, representations and
warranties of Borrowers made herein (or in any documents or agreements referred
to or incorporated herein), or in any certificate or other document delivered
pursuant hereto will be deemed to be material and to have been relied upon by
Lender, notwithstanding any investigation heretofore or hereafter made by Lender
or its agents.
 
11.16 Interpretation.  This Agreement (and all agreements referred to or
incorporated into this Agreement) is being entered into among competent persons,
who are experienced in business and represented by counsel, and has been
reviewed by the parties and their counsel.  Therefore, any ambiguous language in
this Agreement (and all agreements referred to or incorporated herein) will not
necessarily be construed against any particular party as the drafter of such
language.
 
11.17 Independence of Covenants.  All covenants hereunder are to be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant will not avoid
the occurrence of a default or an Event of Default if such action is taken or
such condition exists.
 
11.18 Copies and Facsimiles.  Each Loan Document and all documents and papers
which relate thereto which have been or may be in the future furnished by or to
Lender may be reproduced by any photographic, microfilm, xerographic, digital
imaging, or other process, and Lender may destroy any document so
reproduced.  Any such reproduction, with the exception of the Notes, will be
admissible in evidence as the original itself in any judicial or administration
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business).  Any facsimile which
bears proof of transmission will be binding on the party for which or on whose
behalf such transmission was initiated and likewise will be so admissible in
evidence as if the original of such facsimile had been delivered to the party
for which or on whose behalf such transmission was received.
 
11.19 Certain Rules of Construction.  For purposes of this Agreement:
 
(a) Certain References.  The words "herein," "hereof" and "hereunder," and words
of similar import, refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Sections, Paragraphs  and
Exhibits, and similar references, are to Sections or Paragraphs of, or Exhibits
to, this Agreement unless otherwise specified.
 
(b) General Rules.  Unless the context otherwise requires:  (i) the singular
includes the plural, and vice versa; (ii) all pronouns and any variations
thereof refer to the masculine, feminine or neuter, as the identity of the
person or persons may require; (iii) all definitions and references to an
agreement, instrument or document means such agreement, instrument or document
together with all exhibits and schedules thereto and any and all amendments,
restatements, supplements, replacements, or modifications thereto as the same
may be in effect at the time such definition or reference is applicable for any
purpose; (iv) all references to any party will include such party's successors
and permitted assigns; (v) "include", "includes", and "including" are to be
treated as if followed by "without limitation" whether or not they are followed
by these words or words with a similar meaning; (vi) text which is shown in bold
or IN ALL CAPITAL LETTERS will be deemed conspicuous; (vii) the words "may not"
or “must not” are prohibitive and not permissive; (viii) references to
"Sections" are references to Sections of this Agreement; and (ix) the word
"will" has the same meaning as "shall" and when used in connection with any act
or action means that the act or action is mandatory and not permissive.
 
(c) Accounting Terms and Determinations.  Except as otherwise provided in this
Agreement, all accounting terms used in this Agreement must be interpreted, all
accounting determinations hereunder must be made, and all financial statements
required to be delivered hereunder must be prepared in accordance with generally
accepted accounting principles; provided that, if Borrowers adopt a change in
accounting principles (including any changes in generally accepted accounting
principles) from those used in preparing the financial statements of Borrowers
or that affects in any material respect (as determined by Lender) the
computation of or compliance with any of the provisions of this Agreement, then,
unless this Agreement has been amended to modify such provisions to take account
of such change in accounting principles, all financial restrictions, provisions,
and ratios must continue to be computed based upon accounting principles in
effect prior to adoption of such change.
 
(d) Uniform Commercial Code.  All other terms contained in this Agreement will
have, when the context so indicates, the meanings provided for by the UCC to the
extent such terms are used or defined in the statute.
 
(e) Headings.  The headings of the various subdivisions hereof are for
convenience of reference only and will in no way modify or affect the
interpretation of any of the terms or provisions hereof.
 
(f) Calendar Days.  Unless a reference to "days" in this Agreement or any other
Loan Documents specifically includes a reference to Business Days or business
days, the reference is intended to be to calendar days.
 
11.20 Appointment of Agent.
 
(a) Holdings hereby irrevocably appoints and constitutes CCT as its agent to
request and receive Revolving Loans (and to otherwise act on behalf of Holdings
pursuant to this Agreement and the other Loan Documents) from Lender in the name
of or on behalf of Holdings.  Lender may disburse the Revolving Loans to the
Operating Account without notice to Holdings or any other person at any time
obligated on or in respect of the Obligations.
 
(b) Holdings hereby irrevocably appoints and constitutes CCT as its agent to
receive statements of account and all other notices from Lender with respect to
the Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.
 
11.21 Entire Agreement of the Parties.  This Agreement and the other Loan
Documents, including all agreements referred to or incorporated into this
Agreement and all recitals in this Agreement (which recitals are incorporated as
covenants of the parties), constitute the entire agreement between the parties
relating to the subject matter of this Agreement.  This Agreement supersedes all
prior agreements, commitments and understandings between the parties relating to
the subject matter of this Agreement and cannot be changed or terminated orally,
and will be deemed effective as of the date noted above.
 
11.22 ACKNOWLEDGMENT OF BORROWERS.  THIS AGREEMENT HAS BEEN FREELY AND
VOLUNTARILY ENTERED INTO WITH THE LENDER BY BORROWERS, WITHOUT ANY DURESS OR
COERCION, AND AFTER BORROWERS HAVE CONSULTED WITH COUNSEL, AND BORROWERS
ACKNOWLEDGE THAT THEY HAVE CAREFULLY AND COMPLETELY READ AND UNDERSTAND ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT.
 
11.23 SUBMISSION TO JURISDICTION AND VENUE.  ANY JUDICIAL PROCEEDING BY
BORROWERS OR LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN
ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY
PRESENT OR FUTURE AGREEMENT BETWEEN BORROWER AND LENDER, MAY BE BROUGHT ONLY IN
A FEDERAL COURT LOCATED IN THE STATE OF MICHIGAN OR IN STATE COURTS IN OAKLAND
COUNTY, MICHIGAN; PROVIDED THAT THE FORGOING WILL NOT APPLY TO THE EXTENT LENDER
IS REQUIRED BY APPLICABLE LAW TO BRING AN ACTION IN ANOTHER JURISDICTION FOR
PURPOSES OF FORECLOSING ITS INTEREST IN ANY COLLATERAL.  BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, BORROWERS AND LENDER ACCEPT FOR THEMSELVES AND IN
CONNECTION WITH THEIR RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY
FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, OR ANY OTHER
PRESENT AND FUTURE AGREEMENT BETWEEN BORROWER AND LENDER.  BORROWER AND LENDER
WAIVE ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER
OR IN CONNECTION HEREWITH AND MAY NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.  BORROWER OR LENDER
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE WAIVERS AND CONSENTS CONTAINED HEREIN.
 
11.25           WAIVER OF JURY TRIAL.  BORROWERS AND LENDER EACH ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE
WAIVED.  LENDER AND BORROWERS, AFTER CONSULTING COUNSEL OF THEIR CHOICE, EACH
HEREBY KNOWINGLY AND VOLUNTARILY, WITHOUT COERCION, WAIVE ALL RIGHTS TO A TRIAL
BY JURY OF ALL DISPUTES BETWEEN THEM.  NEITHER BORROWERS NOR LENDER WILL BE
DEEMED TO HAVE GIVEN UP THIS WAIVER OF JURY TRIAL UNLESS SUCH RELINQUISHMENT IS
IN A WRITTEN INSTRUMENT SIGNED BY THE PARTY TO BE CHARGED.
 
[Intentionally left blank, signature page follows]
 
[Signature page to Loan and Security Agreement as of dated April 11, 2011]




CARE CHOICES OF TENNESSEE, INC., a Tennessee corporation




By:                                                                
Gary D. Lewis, Vice President




CC TENNESSEE HOLDINGS, LLC, a Nevada limited liability company


By:  American BioCare, Inc., its sole member




By:                                                                
Gary D. Lewis, Chairman and
Chief                                                                Executive
Officer




CITIZENS BANK, a Michigan banking corporation




By:                                                                
Daniel J. Montes, Vice President






SCHEDULES
2:              Permitted Liens
6.8:              Assumed Names
6.12:              Business Addresses
6.18:              Labor Matters
6.20:              Bank Accounts




EXHIBITS
3.1              Revolving Note
3.2              Term Note
8.4(d):              Officer’s Certificate
10.1(i)              Warrant of Attorney


SCHEDULE 2


PERMITTED LIENS




Security interests in favor of CCT’s and CCII’s former shareholders if such
security interests are subordinated and subject to the terms of the
Intercreditor Agreement.
SCHEDULE 6.8


ASSUMED NAMES


None
SCHEDULE 6.12


BUSINESS ADDRESSES




CCT


Address for notices:


Care Choices of Tennessee, Inc.
151 Sherway Road, Suite 1
Knoxville, TN 37922


Other business locations: None




Holdings


Address for notices:


CC Tennessee Holdings, LLC
101 West Big Beaver Road, Suite 1400
Troy, MI  48084


Other business locations:  None






SCHEDULE 6.18


LABOR MATTERS




None.


SCHEDULE 6.20


BANK ACCOUNTS


EXHIBIT 8.4(d)


OFFICER'S CERTIFICATE






Date






Citizens Bank








Dear                                                      :


We have reviewed and refer you to the Loan and Agreement (the "Loan Agreement")
dated as of April 11, 2011, between Citizens Bank, Care Choices of Tennessee,
Inc. and CC Tennessee Holdings, LLC; capitalized terms have the meaning given in
the Loan Agreement.
 
As of this date:
 
1. No Event of Default has occurred and is continuing under the Loan Agreement,
nor does any event exist which, upon the lapse of time, service of notice, or
both, would constitute an Event of Default under the Agreement except as set
forth on Schedule 1.
 
2. To the best of our knowledge, no suit or proceeding at law or in equity or of
any governmental body has been instituted or threatened which, in either case,
would materially and adversely affect the financial condition or business
operations of Borrowers except as set forth on Schedule 2.
 
3. The financial statements of Borrowers attached hereto have been prepared in
accordance with GAAP (subject to year-end adjustments) and fairly represent the
financial condition of Borrowers except as set forth on Schedule 3.
 
4. Borrowers are in timely compliance with all covenants, and each of the
representations and warranties set forth in the Agreement and the other Loan
Documents, as of the date hereof and as of the date of any financial statements
submitted herewith except as set forth on Schedule 4.
 
5. For the Measurement Period ending _____________________, 201__, Borrowers’
Fixed Charge Coverage Ratio was ___:1.0 and the Combined Fixed Charge Coverage
Ratio was ___:1.0. Schedule 7 shows the calculation of the Fixed Charge Coverage
Ratios.
 
You are authorized to rely on this certification for any future Loans made to
Borrowers.
 




By:                 
(Signature)


(Title)
EXHIBIT 10.1(i)


WARRANT OF ATTORNEY
 
Care Choices of Tennessee, Inc., its successors and assigns (“Care Choices”)
appoints, makes, and authorizes, without power of revocation, any attorney of
the Oakland County Circuit Court, Michigan, designated by Citizens Bank
(“Citizens”) as Care Choices’ attorney (the “Attorney”) for the limited purposes
of appearing before the Oakland County District Court (the “Court”) at any time
after the occurrence and during the continuation of an Event of Default under
the Agreement (defined below), to waive issuance and service of process, consent
to jurisdiction in the Court, and to confess judgment against Care Choices and
in favor of Citizens in accordance with Section 5.4 of the Loan and Security
Agreement between Citizens, Care Choices and CC Tennessee Holdings, LLC, dated
as of April 11, 2011 (the “Agreement”), strictly for the limited purpose set
forth below.  Care Choices gives the Attorney full authority to do and perform
any and every act and thing whatsoever required and necessary to be done by Care
Choices under the Agreement to carry out the provisions of Section 10.1(i) of
the Agreement as full as Care Choices might or could do if personally present,
with full power of substitution and revocation, and confirms and ratifies all
that Attorney lawfully does pursuant to and strictly in accordance with this
warrant of attorney.  Specifically, Care Choices authorizes the Attorney, to the
fullest extent possible, for the sole purpose of confessing judgment on behalf
of Care Choices to entry of a Judgment allowing Citizens to collect Medicare
Accounts and Medicaid Accounts (each as defined in the Agreement) directly from
the applicable Account Debtors (as defined in the Agreement).
 
 
Dated:  April 11, 2011
CARE CHOICES OF TENNESSEE, INC., a Tennessee corporation
 
 
By:       
Gary D. Lewis, Vice President
 



 
On _____________________ before me personally appeared
__________________________, known to be to be the person[s] described in and who
executed the foregoing warrant of attorney, and acknowledged that _______
executed it freely and voluntarily.
 




Notary